Pope, Judge.
Appellant was convicted of voluntary manslaughter and sentenced to twelve years, six to be served in confinement and the balance to be served on probation. His attorney filed a motion to withdraw as counsel and pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1966), filed a brief raising points of law which he considered could arguably support an appeal. This *18court granted the motion to withdraw. Subsequently, appellant acquired another attorney to represent him in this appeal. We have fully reviewed the record and transcript and briefs of counsel to determine if there are any meritorious errors of law. We have found that none of the enumerations of error have any merit. We therefore affirm the conviction. The evidence adduced at trial was sufficient to enable any rational trier of fact to find appellant guilty of the crime charged beyond a reasonable doubt. Jackson v. Virginia 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
Decided September 10, 1981
Rehearing denied October 13, 1981.
B. Andrew Prince, for appellant.
Harry N. Gordon, District Attorney, for appellee.

Judgment affirmed.


Quillian, C. J., and McMurray, P. J., concur.